Order entered March 23, 2015




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00040-CV

                            IN THE INTEREST OF M.A.M., A CHILD

                          On Appeal from the 301st Judicial District Court
                                       Dallas County, Texas
                              Trial Court Cause No. DF-03-14732-T

                                             ORDER
        We GRANT appellee’s March 20, 2015 motion for leave to supplement appellee’s brief

and ORDER the brief tendered to the Clerk of the Court concurrently with the motion filed as of

the date of this order.


                                                       /s/   DOUGLAS S. LANG
                                                             PRESIDING JUSTICE